924 F.2d 1058
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.James R. EUBANK, Plaintiff-Appellant,v.McMackin NORRIS, Superintendent, Marion CorrectionalInstitution, Richard P. Seiter, Director, Ohio Department ofRehabilitation, John Doe, Doctor, Paul Lawrence, C.O. II,Community Medcenter Hospital, Defendants-Appellees.
No. 90-4037.
United States Court of Appeals, Sixth Circuit.
Feb. 1, 1991.

Before RALPH B. GUY, Jr. and BOGGS, Circuit Judges, and GEORGE CLIFTON EDWARDS, Jr., Senior Circuit Judge.

ORDER

1
This matter is before the court upon consideration of Community MedCenter Hospital's motion to dismiss the appeal for lack of jurisdiction.  The appellant has failed to respond.


2
A review of the record indicates that the magistrate's report and recommendation was filed October 10, 1990.  Appellant's notice of appeal was filed November 13, 1990.


3
An order of the magistrate is not appealable unless the magistrate is given plenary jurisdiction by the district court and by consent of the parties pursuant to 28 U.S.C. Sec. 636(c)(1).    Tripati v. Rison, 847 F.2d 548, 548-49 (9th Cir.1988) (per curiam);  McGraw v. Connelly (In re Bell & Beckwith), 838 F.2d 844, 848 n. 5 (6th Cir.1988);  Ambrose v. Welch, 729 F.2d 1084, 1085 (6th Cir.1984) (per curiam).  The magistrate was not given plenary jurisdiction in this case.  No final decision has been entered by the district court.


4
It is ORDERED that the motion to dismiss be granted and the appeal be, and it hereby is, dismissed.  Rule 8(a), Rules of the Sixth Circuit.